SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

677
CA 15-00059
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, SCONIERS, AND WHALEN, JJ.


IRONWOOD, L.L.C., PLAINTIFF-RESPONDENT,
ET AL., PLAINTIFF,

                      V                                          ORDER

JGB PROPERTIES, LLC, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


SCHLATHER, STUMBAR, PARKS & SALK, LLP, ITHACA (RAYMOND M. SCHLATHER OF
COUNSEL), AND CAMARDO LAW FIRM, P.C., AUBURN, FOR DEFENDANT-APPELLANT.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered March 24, 2014. The order, among other
things, awarded plaintiff Ironwood, L.L.C., punitive damages in the
amount of $300,000.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    July 10, 2015                       Frances E. Cafarell
                                                Clerk of the Court